Citation Nr: 0611255	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder from August 11, 1997, to 
February 15, 2005, excluding the period from February 28, 
2002, to March 31, 2002.  

2.  Entitlement to an effective date earlier than February 
16, 2005, for a 100 percent schedular evaluation for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.  

By its decision entered on June 6, 2005, the Board of 
Veterans' Appeals (Board) granted an initial rating of 100 
percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD) from February 16, 2005.  In addition, 
the certified issue of the veteran's entitlement to an 
initial rating in excess of 30 percent for PTSD prior to 
February 16, 2005, and an issue intertwined therewith, that 
of entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, through the VA's Appeals Management 
Center (AMC) in Washington, DC, for issuance of a statement 
of the case as to the latter issue, pursuant to the holding 
in Manlincon v. West, 12 Vet.App. 238 (1999).  

Upon return of the case to the Board from remand, the Board 
in a further remand of November 2005 noted that the RO had 
issued the statement of the case on the TDIU issue in July 
2005 and it was further set forth by the Board that the 
veteran's attorney had responded on behalf of the veteran 
that he did not wish to pursue an appeal as to the TDIU 
matter.  Remand for issuance of a supplemental statement of 
the case on the certified issue was therein effectuated.  

In March 2006, the Board was advised by the VA's Office of 
the General Counsel that an appeal to the United States Court 
of Veterans Appeals (Court) of the Board's June 2005 decision 
had been initiated and that the parties to the appeal had 
jointly moved the Court to vacate partially that portion of 
the decision denying a 100 percent rating prior to February 
16, 2005, and to remand the matter for readjudication.  The 
Court by its March 2006 order granted the parties' motion, 
noting that the Board's decision, denying an earlier 
effective date up to one year prior to February 16, 2005, for 
a 100 percent rating, was to be remanded for compliance with 
the instructions contained in the joint motion.  The case has 
since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Notwithstanding the Board's June and November 2005 remands of 
the issue of the veteran's entitlement to an initial rating 
in excess of 30 percent for PTSD prior to February 16, 2005, 
the Court has directed that the issue of the veteran's 
entitlement to an effective date earlier than February 16, 
2005, for a 100 percent schedular evaluation be readjudicated 
under 38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. 
§ 3.400(o)(2) (2005).  The Court's stated basis was that an 
informal claim for increased compensation under 38 C.F.R. 
§ 3.157(b)(1) (2005) had been submitted on February 16, 2005, 
although without discussion of the significance of the fact 
that no final decision had yet been reached by VA as to that 
matter.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
Remand for consideration of the foregoing by the RO, to 
include specifically the statute and regulation cited by the 
parties in their joint motion, is thereby necessitated.  

In addition, the record does not reflect that the actions 
sought by the Board through its November 2005 remand were 
ever completed, or even attempted for that matter.   As well, 
there appears to be absent from the record as currently 
constituted the temporary file that accompanied the veteran's 
three-volume claims folder when this matter was before the 
Board in November 2005.  These, too, must be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what information and evidence 
are needed to substantiate his claim for 
an initial rating in excess of 30 percent 
for the period from August 11, 1997, to 
February 15, 2005, inclusive, for PTSD, 
as well as his claim for an effective 
date earlier than February 16, 2005, for 
a 100 percent schedular evaluation for 
PTSD, as well as notice to him of the 
five elements of a claim set forth in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The provisions of 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
must be set forth therein for the 
veteran's review.  The veteran must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  The RO/AMC must obtain the temporary 
file that accompanied the veteran's 
claims folder when it was before the 
Board in November 2005, or the contents 
thereof, and associate same with the 
other evidence on file.  The RO/AMC's 
attempts to locate such documents must be 
fully set forth in writing and made a 
part of the claims folder.  

3.  Initial development must be 
undertaken with respect to the veteran's 
claim for an effective date earlier than 
February 16, 2005, for a 100 percent 
schedular evaluation for PTSD, followed 
by entry of a rating decision for its 
initial adjudication by the RO/AMC, based 
on all of the evidence of record and all 
governing legal authority, inclusive of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  Notice of the action 
taken and of the veteran's appellate 
rights must then be provided to him and 
his attorney and the veteran must be duly 
advised that an appeal of any such 
determination would necessitate the 
timely filing of a notice of 
disagreement, followed by the issuance of 
a statement of the case by the RO/AMC, 
and then perfection of his appeal by the 
filing of a substantive appeal on a 
timely basis.  

4.  Lastly, the AMC/RO must readjudicate 
the veteran's claim for an initial rating 
in excess of 30 percent from August 11, 
1997, to February 15, 2005, for PTSD, on 
the basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  Such document must in 
addition include that which the RO/AMC 
was directed to complete by means of the 
Board's November 2005 remand.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
and evidentiary 



development and to uphold the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



